



EXHIBIT 10.1


DEED OF AMENDMENT


Date: December 31, 2019


Among:


(1)
Citibank Europe plc (“Bank”);

(2)
Renaissance Reinsurance Ltd.;

(3)
DaVinci Reinsurance Ltd.;

(4)
RenaissanceRe Specialty U.S. Ltd.;

(5)
Renaissance Reinsurance of Europe;

(6)
Renaissance Reinsurance U.S. Inc. (formerly Platinum Underwriters Reinsurance,
Inc.); and

(7)
RenaissanceRe Europe AG (collectively, parties (2), (3), (4), (5), (6) and (7)
shall be known as the “Companies”).





1.
Background



By the execution of the following the Companies and the Bank have established a
facility for the issuance of letters of credit: Committed Facility Letter for
Issuance of Payment Instruments dated 17 September 2010 as amended by Letters of
Amendment dated 14 July 2011, 1 October, 2013, 23 December 2014, 31 March 2015,
30 December 2015, 14 January 2016, 31 December 2016, 29 December 2017, 31
December 2018, and 24 June 2019 (as amended, the “Committed Facility Letter”).


The parties have agreed to certain further amendments to the Committed Facility
Letter as detailed in this deed.


Terms and expressions defined in the Committed Facility Letter shall have the
same meanings when used in this deed unless the context otherwise requires or
the contrary is otherwise indicated.


The parties to this deed hereby agree that from the Effective Date (as defined
below) the rights and obligations of the parties under the Committed Facility
Letter and the terms of the Committed Facility Letter shall be amended as
specifically set out below.


2.
Effective Date



The following amendments shall take effect on and from 31 December 2019
(“Effective Date”).


3.
Amendments    



With effect from the Effective Date, the following amendments shall be made to
the Committed Facility Letter:
(i)
Clause 1.1 of the Facility Letter shall be amended and restated in its entirety
as follows:



“Further to recent conversations, Citibank Europe plc (the “Bank”) is pleased to
provide a committed letter of credit issuance facility (the “Facility”) up until
31 December 2021 (the “Termination Date”) to the Companies subject to the terms
and conditions set out in this Letter. Unless otherwise defined herein,
capitalised terms used in this Letter are as defined in Clause 14.”




4.
Costs and expenses



Each party to this deed shall bear its own costs and expenses in relation to the
amendments agreed pursuant to the terms of this deed.


5.
Affirmation and acceptance






--------------------------------------------------------------------------------







With effect from the Effective Date, the terms and conditions of the Committed
Facility Letter shall be read and construed by reference to this deed and all
references to the Committed Facility Letter shall be deemed to incorporate the
relevant amendments contained within this deed and all references in the
Committed Facility Letter to “this Committed Facility Letter” shall with effect
from the Effective Date be references to the Committed Facility Letter as
amended by this deed.


In the event of any conflict between the terms of this deed and the Committed
Facility Letter, the terms of this deed shall prevail. Except as amended by the
terms of this deed, all of the terms and conditions of the Committed Facility
Letter shall continue to apply and remain in full force and effect. The
Companies shall, at the request of Bank, do all such acts necessary or desirable
to give effect to the amendments effected or to be effected pursuant to the
terms of this deed.


6.
Continuation of Security



The Companies confirm that, on and after the Effective Date:


(a)
notwithstanding the amendments made to the Committed Facility Letter pursuant to
this deed,



(i)
the Amended and Restated Pledge Agreement dated 25 November 2014 between
Renaissance Reinsurance Ltd. and Bank, as amended by Letters of Amendment dated
22 November 2016 and 6 September 2019, (the “RRL Pledge Agreement”) and any
security granted under it continues in full force and effect;

(ii)
the Amended and Restated Pledge Agreement dated 25 November 2014 between DaVinci
Reinsurance Ltd. and Bank, as amended by Letters of Amendment dated 22 November
2016 and 6 September 2019, (the “DaVinci Pledge Agreement”) and any security
granted under it continues in full force and effect;

(iii)
the Amended and Restated Pledge Agreement dated 25 November 2014 between
RenaissanceRe Specialty U.S. Ltd. and Bank, as amended by Letters of Amendment
dated 22 November 2016 and 6 September 2019, (the “RSUS Pledge Agreement”) and
any security granted under it continues in full force and effect;

(iv)
the Amended and Restated Pledge Agreement dated 25 November 2014 between
Renaissance Reinsurance of Europe and Bank, as amended by Letters of Amendment
dated 22 November 2016 and 6 September 2019, (the “ROE Pledge Agreement”) and
any security granted under it continues in full force and effect;

(v)
the Pledge Agreement dated 31 March 2015 between Renaissance Reinsurance U.S.
Inc. (formerly Platinum Underwriters Reinsurance Inc.) and Bank, as amended by
Letters of Amendment dated 22 November 2016 and 6 September 2019, (the “RRUS
Pledge Agreement”) and any security granted under it continues in full force and
effect;

(vi)
the Pledge Agreement dated 24 June 2019 between RenaissanceRe Europe AG and
Bank, as amended by Letter of Amendment dated 6 September 2019, (the “RREAG
Pledge Agreement”), and any security granted under it continues in full force
and effect;

(vii)
the RRL Pledge Agreement, DaVinci Pledge Agreement, RSUS Pledge Agreement, ROE
Pledge Agreement, RRUS Pledge Agreement and RREAG Pledge Agreement,
collectively, the “Pledge Agreements”;

(viii)
the Amended and Restated Account Control Agreement dated 25 November 2014
between Renaissance Reinsurance Ltd., Citibank Europe plc and The Bank of New
York Mellon, as amended by Letter of Amendment dated 22 November 2016, (the “RRL
Control Agreement”) and any security granted under it continues in full force
and effect;

(ix)
the Amended and Restated Account Control Agreement dated 25 November 2014
between DaVinci Reinsurance Ltd., Citibank Europe plc and The Bank of New York
Mellon, as amended by Letter of Amendment dated 22 November 2016, (the “DaVinci
Control Agreement”) and any security granted under it continues in full force
and effect;

(x)
the Amended and Restated Account Control Agreement dated 25 November 2014
between RenaissanceRe Specialty U.S. Ltd., Citibank Europe plc and The Bank of
New York Mellon, as amended






--------------------------------------------------------------------------------





by Letter of Amendment dated 22 November 2016, (the “RSUS Control Agreement”)
and any security granted under it continues in full force and effect;
(xi)
the Amended and Restated Account Control Agreement dated 25 November 2014
between Renaissance Reinsurance of Europe, Citibank Europe plc and The Bank of
New York Mellon, as amended by Letter of Amendment dated 22 November 2016, (the
“ROE Control Agreement”) and any security granted under it continues in full
force and effect;

(xii)
the Account Control Agreement dated 31 March 2015 between Renaissance
Reinsurance U.S. Inc. (formerly Platinum Underwriters Reinsurance Inc.),
Citibank Europe plc and The Bank of New York Mellon, as amended by Letter of
Amendment dated 22 November 2016, (the “RRUS Control Agreement”) and any
security granted under it continues in full force and effect;

(xiii)
the Account Control Agreement dated 24 June 2019 between RenaissanceRe Europe
AG, Citibank Europe plc and The Bank of New York Mellon (the “RREAG Control
Agreement”), and any security granted under it continues in full force and
effect; and

(xiv)
the RRL Control Agreement, DaVinci Control Agreement, RSUS Control Agreement,
ROE Control Agreement, RRUS Control Agreement and RREAG Control Agreement,
collectively, the “Control Agreements”,





such Pledge Agreements, Control Agreements and security extend to all
obligations established by the Committed Facility Letter, as amended pursuant to
this deed.


7.
Counterparts



This deed may be executed in counterparts, each of which shall be deemed to be
an original, and all such counterparts taken together shall constitute one and
the same agreement. This amendment shall take effect as a deed notwithstanding
it is signed under hand by Bank.


8.
Third party rights



No person shall have any right to enforce any provision of this deed under the
Contracts (Rights of Third Parties) Act 1999.


9.
Governing law



This deed (and any non-contractual obligation, dispute, controversy proceedings
or claim of whatever nature arising out of it or in any way relating to this
deed or its formation) shall be governed by and construed in accordance with
English law.






Remainder of page blank





--------------------------------------------------------------------------------





Signatories to the Deed of Amendment
EXECUTED AS A DEED BY RENAISSANCE REINSURANCE LTD.
acting by an officer






In the presence of










Signed /s/ Aditya K. Dutt


Name Aditya K. Dutt


Title Senior Vice President


Signature of Witness /s/ Kim Botelho


Name of Witness Kim Botelho


Address 12 Crow Lane, Pembroke, HM 19, Bermuda
EXECUTED AS A DEED BY DAVINCI REINSURANCE LTD.
acting by an officer






In the presence of






Signed /s/ Aditya K. Dutt


Name Aditya K. Dutt


Title President & Treasurer


Signature of Witness /s/ Kim Botelho


Name of Witness Kim Botelho


Address 12 Crow Lane, Pembroke, HM 19, Bermuda
EXECUTED AS A DEED BY RENAISSANCERE SPECIALITY U.S. LTD.
acting by an officer






In the presence of






Signed /s/ Aditya K. Dutt


Name Aditya K. Dutt


Title Senior Vice President


Signature of Witness /s/ Kim Botelho


Name of Witness Kim Botelho


Address 12 Crow Lane, Pembroke, HM 19, Bermuda
EXECUTED AS A DEED BY RENAISSANCE REINSURANCE OF EUROPE
acting by a director






In the presence of










Signed /s/ Sean Brosnan


Name Sean Brosnan


Title Director


Signature of Witness /s/ Orla McAuliffe


Name of Witness Orla McAuliffe


Address 18th Floor, 125 Old Broad Street, London, EC2N 1AR, UK
EXECUTED AS A DEED BY RENAISSANCE REINSURANCE U.S. INC.
acting by an officer






In the presence of










Signed /s/ James Conway


Name James Conway


Title Senior Vice President, General Counsel & Secretary


Signature of Witness /s/ Michael K. Piacentini


Name of Witness Michael K. Piacentini


Address 140 Broadway, Suite 4200, New York, NY, 10005, USA
EXECUTED AS A DEED BY RENAISSANCERE EUROPE AG
acting by an authorized person






In the presence of
Signed /s/ Aditya K. Dutt


Name Aditya K. Dutt


Title Senior Vice President


Signature of Witness /s/ Kim Botelho


Name of Witness Kim Botelho


Address Beethovenstrasse 33, CH-8002, Zurich, Switzerland








--------------------------------------------------------------------------------





WE HEREBY CONFIRM OUR ACCEPTANCE ON BEHALF OF BANK:


By:        /s/ Niall Tuckey            
Name:    Niall Tuckey
Title:    Director







